Matter of Agam B. (Janna W.) (2014 NY Slip Op 07352)





Matter of Agam B. (Janna W.)


2014 NY Slip Op 07352


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-09154
 (Docket No. N-13181-12)

[*1]In the Matter of Agam B. (Anonymous). Administration for Children's Services, respondent;
andJanna W. (Anonymous), appellant.


Francine Shraga, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Edward F.X. Hart and Allen Shoikhetbrod of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler, Benjie G. Acunis, Karen Levit, and Judith Stern of counsel), attorney for the child.

DECISION & ORDER
In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Queens County (Richroath, J.), dated August 27, 2013, which granted the motion of the attorney for the child to appoint a guardian ad litem for the child pursuant to CPLR 1201 and 1202 during the pendency of the proceeding beyond his 18th birthday.
ORDERED that the appeal from the order is dismissed, without costs or disbursements, as the mother is not aggrieved thereby.
A person is aggrieved within the meaning of CPLR 5511 "when he or she asks for relief but that relief is denied in whole or in part," or, when someone "asks for relief against him or her, which the person opposes, and the relief is granted in whole or in part" (Mixon v TBV, Inc., 76 AD3d 144, 156-157 [emphasis omitted]; see Matter of Michael O.F. [Fausat O.], 101 AD3d 1121, 1122). Here, the mother did not "ask[ ] for relief," and no party "ask[ed] for relief" against her (Mahmood v Gutman, 81 AD3d 792, 792 [internal quotation marks omitted]; see Edgar S. v Roman, 115 AD3d 931, 932). Moreover, when the subject child reached the age of majority, the mother lost the legal right to make decisions on the child's behalf, especially medical decisions, unless she obtained some form of court-authorized guardianship (see Matter of Chaim A.K., 26 Misc 3d 837,838; see also Social Services Law § 384-b(3)(g)(ii); Family Ct Act § 1087[a]; 18 NYCRR 441.2[a][1][ii]; [c]), and here, she did not do so. Accordingly, the mother was not aggrieved by the order appealed from.
MASTRO, J.P., SGROI, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court